
	

113 S1040 IS: To provide for the award of a gold medal on behalf of Congress to Jack Nicklaus, in recognition of his service to the Nation in promoting excellence, good sportsmanship, and philanthropy.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1040
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Portman (for
			 himself, Mr. Isakson,
			 Mr. Coburn, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide for the award of a gold medal on behalf of
		  Congress to Jack Nicklaus, in recognition of his service to the Nation in
		  promoting excellence, good sportsmanship, and philanthropy.
	
	
		1.FindingsCongress finds the following:
			(1)Jack Nicklaus is
			 a world-famous golf professional, a highly successful business executive, a
			 prominent advertising spokesman, a passionate and dedicated philanthropist, a
			 devoted husband, father, and grandfather, and a man with a common touch that
			 has made him one of the most popular and accessible public figures in
			 history.
			(2)Jack Nicklaus
			 amassed 120 victories in professional competition of national or international
			 stature, 73 of which came on the Professional Golf Association (in this Act
			 referred to as the PGA) Tour. His record 18 professional major
			 championship titles, which began more than 50 years ago, with his win at the
			 1962 U.S. Open as a 22-year-old rookie, remains the standard by which all
			 golfers are measured. He is the only player in golf history to have won each
			 major championship at least 3 times, and is the only player to complete a
			 career Grand Slam on both the regular and senior tours. He also
			 owns the record for most major championships as a senior, with 8.
			(3)Jack Nicklaus’
			 magnetic personality and unfailing sense of kindness and thoughtfulness have
			 endeared him to millions throughout the world.
			(4)Jack Nicklaus has
			 been the recipient of countless athletic honors, including being named
			 Individual Male Athlete of the Century by Sports Illustrated, one of the 10
			 Greatest Athletes of the Century by ESPN, and Golfer of the Century or Golfer
			 of the Millennium by every major national and international media outlet. He
			 received the Muhammad Ali Sports Legend Award and the first-ever ESPY Lifetime
			 Achievement Award. He became the first golfer and only the third athlete to
			 receive the Vince Lombardi Award of Excellence, and is also a 5-time winner of
			 the PGA Player of the Year Award. He was inducted into the World Golf Hall of
			 Fame at the age of 34.
			(5)Jack Nicklaus has
			 received numerous additional honors, including several golf industry awards for
			 his work and contributions as a golf course designer, such as the Old Tom
			 Morris Award, which is the highest honor given by the Golf Course
			 Superintendents Association of America, and both the Donald Ross Award given by
			 the American Society of Golf Course Architects and the Don A. Rossi Award given
			 by the Golf Course Builders Association of America. Golf Inc. Magazine named
			 him the Most Powerful Person in Golf for a record 6 consecutive years, due to
			 his impact on various aspects of the industry through his course design work,
			 marketing and licensing business, his ambassadorial role in promoting and
			 growing the game of golf worldwide, and his involvement on a national and
			 global level with various charitable causes.
			(6)Jack Nicklaus has
			 been involved in the design of more than 290 golf courses worldwide, and his
			 business, Nicklaus Design, has close to 380 courses open for play in 36
			 countries and 39 States.
			(7)Jack Nicklaus
			 served as the Global Ambassador for a campaign to include golf in the Olympic
			 Games, which was achieved and will begin in the 2016 Olympic program.
			(8)Jack Nicklaus was
			 honored by President George W. Bush in 2005 by receiving the Presidential Medal
			 of Freedom, the highest honor given to any United States civilian.
			(9)Jack Nicklaus has
			 a long-standing commitment to numerous charitable causes, such as his founding,
			 along with his wife Barbara, of the Nicklaus Children’s Health Care Foundation,
			 which provides pediatric health care services throughout South Florida and in
			 other parts of the country. The Foundation has raised close to $24,000,000
			 since it was formed in 2004, and has provided free-of-charge health assistance
			 and services to more than 4,000 children and their families through Child Life
			 programs (supporting therapeutic interventions for children with chronic and
			 acute conditions during hospitalization), Miami Children’s Hospital Nicklaus
			 Care Centers (to offer a new option to Palm Beach County-area families with
			 children who require pediatric specialty care), and Safe Kids Program (aimed at
			 keeping children injury-free and offering safety education in an effort to
			 decrease accidental injuries in children). In October 2012, the Miami
			 Children’s Hospital Nicklaus Outpatient Center was opened to provide pediatric
			 urgent care, diagnostic services, and rehabilitation services in Palm Beach
			 County, Florida.
			(10)Jack Nicklaus
			 also established an annual pro am golf tournament called The
			 Jake to honor his 17-month-old grandson who passed away in 2005, and it
			 serves as a primary fundraiser for the Nicklaus Children’s Health Care
			 Foundation. The event alone has raised well over $4,000,000 over the last
			 several years. He has been a tireless supporter of numerous junior golf
			 initiatives, working with the PGA of America Junior Golf Foundation over the
			 course of 4 decades, including the establishment of the Barbara and Jack
			 Nicklaus Junior Golf Endowment Fund and the PGA-Nicklaus First Tee Teaching
			 Grants. He also is a spokesperson for several PGA of America and USGA
			 growth-of-the-game initiatives. In 2013, Jack Nicklaus, with the support of the
			 National Park and Recreation Association (NRPA), launched the Jack Nicklaus
			 Learning Leagues, taking team-concept golf to our parks system for children,
			 ages 5 to 12. A nonprofit foundation called Global Outreach for Learning
			 Foundation (GOLF) was created to underwrite the program. By the end of 2013,
			 they hope to have the program in more than 100 locations and reach close to
			 25,000 children. He continues to support several scholarship foundations, other
			 children’s hospitals, and other causes, including spinal-cord research,
			 pancreatic cancer issues, and Florida Everglades restoration.
			(11)Jack Nicklaus
			 continues to manage the Memorial Tournament in his home State of Ohio, in which
			 contributions generated through the aid of over 2,600 volunteers are given to
			 support Nationwide Children’s Hospital and close to 75 other Central Ohio
			 charities. This has garnered more than $5,700,000 for programs and services at
			 Nationwide Children’s Hospital since 1976, so that Central Ohio will continue
			 to have one of the best children’s hospitals in the United States.
			(12)Jack Nicklaus
			 serves as an honorary chair of the American Lake Veterans Golf Course in
			 Tacoma, Washington, which neighbors a Veterans Administration hospital and is
			 designed for the rehabilitation of wounded and disabled veterans. Nicklaus has
			 donated his design services for the improvement of the course, and raised
			 contributions for the addition of 9 new holes (the Nicklaus Nine),
			 the construction of the Rehabilitation and Learning Center, and the upgrade of
			 the maintenance facilities. The course is considered the only one in the United
			 States designed solely for the use of disabled veterans. It served over 30,000
			 veterans and their families in 2012 to use the healing powers of golf to help
			 them rehabilitate and recreate. The hope is that American Lake will serve as a
			 pilot program for the more than 150 Veterans Administration hospitals
			 nationwide.
			(13)Jack Nicklaus
			 serves as a spokesperson and Trustee for The First Tee program, which brings
			 golf to children who would not otherwise be exposed to it, and teaches them
			 valuable, character-building life lessons through the game of golf, and is a
			 national co-chair of the organization’s More Than a Game campaign.
			(14)Jack Nicklaus
			 remains active in tournament golf, although he retired from major championship
			 competition in 2005, when he played his final British Open and his final
			 Masters Tournament, and led the United States to a thrilling victory in The
			 President's Cup. He consults often with the PGA Tour, and no fewer than 95
			 Nicklaus courses have hosted a combined total of almost 700 professional
			 tournaments. In 2013 alone, Nicklaus courses will host 17 PGA Tour-sanctioned
			 events. His Muirfield Village Golf Club in Ohio will be hosting The President's
			 Cup in October 2013, making it the only club in history to have hosted all 3 of
			 the game’s most prominent international team competitions, the Ryder Cup,
			 Solheim Cup, and President's Cup. It is also expected that his course at the
			 Jack Nicklaus Golf Club Korea in New Songdo City, South Korea, will be named
			 the host venue for the 2015 President's Cup, the first time that country has
			 hosted an international team competition of this stature.
			2.Congressional
			 gold medal
			(a)AuthorizationThe
			 Speaker of the House of Representatives and the President pro tempore of the
			 Senate shall make appropriate arrangements for the presentation, on behalf of
			 Congress, of a gold medal of appropriate design to Jack Nicklaus, in
			 recognition of his service to the Nation in promoting excellence and good
			 sportsmanship.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike duplicate medals in
			 bronze of the gold medal struck pursuant to section 2 and sell such duplicate
			 medals at a price sufficient to cover the costs of the duplicate medals
			 (including labor, materials, dies, use of machinery, overhead expenses) and the
			 cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Funding
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund an amount not to exceed $30,000 to
			 pay for the cost of the medals authorized by this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
